Citation Nr: 1604306	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  13-25 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to October 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 1979 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

A Travel Board Hearing was held before the undersigned Veteran's Law Judge in November 2015; a transcript is of record.  


FINDINGS OF FACT

1. In an unappealed April 1979 rating decision, the RO denied service connection for bilateral pes planus.

2. The evidence associated with the claims file subsequent to the RO's April 1979 rating decision, considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral pes planus.  

3. Upon enlistment, the Veteran's feet were noted as clinically normal; there was no indication of bilateral pes planus.

4. The Veteran was diagnosed with bilateral pes planus during basic training.  

5. The signed document, in which the Veteran acknowledged that his bilateral pes planus existed prior to service, is unsupported by the probative evidence of record.
CONCLUSION OF LAW

1. The April 1979 rating decision, which denied service connection for bilateral pes planus, is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2. Since the April 1979 rating decision, new and material evidence has been received which serves to reopen the claim of entitlement to service connection for bilateral pes planus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3. The statutory presumption of soundness upon entry into active duty service has not been rebutted.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2015); VAOPGCPREC 3-2003; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

4. The criteria for service connection for pes planus has been met.  38 U.S.C.A. §§ 1110, 1131, 1111, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(b)(3) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In the decision below, the Board has reopened and granted the Veteran's claim for service connection for bilateral pes planus.  Therefore, regardless of whether the notice and assistance requirements have been met in this case, the Board concludes any defect, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.




New and Material Evidence 

The RO denied the Veteran's claim for service connection for bilateral pes planus in a rating decision of April 1979.  The Veteran was properly notified of the decision, but did not appeal.  The decision became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  No material evidence was received within one year of the rating decision.  38 C.F.R. § 3.156(b).

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Veteran filed the current application to reopen his claim in August 2011.  Under the applicable provisions, a claim shall be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence which relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2015).  If it is determined that new and material evidence has been received, the claim must be reopened.  VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

It appears that the relevant evidence before the RO at the time of the last final decision in April 1979 consisted of the Veteran's service treatment records.  While the records indicated that the Veteran had clinically normal feet at the time of enlistment, there was a signed document in which the Veteran acknowledged that his pes planus was a pre-existing condition.  Based on that, the RO denied the Veteran's claim, reasoning that there was no evidence that the Veteran's pre-existing pes planus was aggravated while in service.  See Rating Decision dated April 25, 1979.  

Since April 1979, the evidence received consists of statements from the Veteran and VA treatment records.  Specifically, the evidence includes a December 2015 note from the Veteran's VA podiatrist, Dr. A.T.N.  Dr. A.T.N., who has been treating the Veteran since 2012, opined that the Veteran's bilateral severe pes planus was more likely than not caused by the injuries the Veteran suffered in basic training.  This evidence is new as it was not previously associated with the Veteran's claims folder and has not been considered by the RO in the first instance.  However, the Veteran's waiver of initial RO consideration is currently of record.  See Statement in Support of Claim dated December 9, 2015; 38 C.F.R. § 20.1304.  This evidence is material because it provides a positive nexus, which is a necessary element of the claim for service connection.  See 38 C.F.R. §§ 3.156(a), 3.304(f); Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low" and in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement).  Thus, the claim is reopened

Service Connection for Bilateral Pes Planus 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran is presumed to be in sound condition upon entrance into service, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment.  38 U.S.C.A. § 1111 (West 2014).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

Signed statements of veterans relating to the origin or incurrence of any disease or injury made in service, if against his or her own interest, are of no force and effect if other data do not establish the fact.  38 C.F.R. § 3.304(b)(3).

Where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C.A. §1111 and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Veteran avers that his bilateral pes planus was caused by injuries his sustained during basic training.  See Statement in Support of Claim dated July 2, 2012.  

Upon entry, the Veteran's feet were noted as clinically normal.  See Report of Medical Examination dated July 26, 1978; Screening Physical Examination dated July 25, 1978.  During basic training, the Veteran was diagnosed with bilateral pes planus.  See Service Treatment Records dated September 15, 1978 and September 26, 1978.  

Subsequent to the diagnosis, the Veteran signed a document, in which he acknowledged that his severe symptomatic bilateral pes planus existed prior to service.  See Statement of Change of Medical Status dated September 29, 1978.  As a result of his pes planus, the Veteran was deemed medically unfit for service and was discharged.  See Medical Board Proceedings dated October 3, 1978.  

Based on the evidence of record, the Board finds that service connection for bilateral pes planus is warranted.  Because the Veteran's July 1978 entrance examination did not include any notation about a pre-existing foot disability, the presumption of soundness attaches in this case.  Further, because the evidence of record does not show by "clear and unmistakable" evidence that the Veteran's bilateral pes planus existed prior to service and that such disability was not aggravated by service, the presumption is not rebutted.  While the Veteran did sign a document indicating that his bilateral pes planus existed prior to service, the Board affords this document no probative value.  It is outweighed by the other evidence of record, specifically the enlistment examination and Dr. A.T.N.'s medical findings.  As such, the presumption of soundness in this case remains attached and is not rebutted.  See VAOPGCPREC 3-2003; Wagner, 370 F. 3d at 1089.

Where the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner, 370 F.3d at 1094, 1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).  So it is in this case.  

As noted, the Veteran has provided statements and testimony indicating that he did not have any foot problems prior to service, that he was treated for bilateral pes planus at the end of basic training, and that he was discharged because of his severe pes planus.  See Hearing Testimony dated November 19, 2015.  The Veteran also indicated that although he signed the document indicating that his pes planus was "an EPTS condition," he was not informed that EPTS stood for Existing Prior to Service.  See Statement in Support of Claim dated July 21, 2012.

Also of record is a letter from the Veteran's VA treating podiatrist, Dr. A.T.N.  In that letter, Dr. A.T.N. diagnosed the Veteran with bilateral severe pes planus.  Upon review of the Veteran's service treatment records, Dr. A.T.N. opined that the Veteran's pes planus was caused by injuries the Veteran suffered during basic training.  

The remaining evidence is at least in equipoise to show that the Veteran has had pes planus since active service.  Accordingly, entitlement to service connection for bilateral pes planus is warranted. 

ORDER

Entitlement to service connection for bilateral pes planus is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


